U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 June 11, 2012 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: TRUST FOR PROFESSIONAL MANAGERS (the “Trust”) Securities Act Registration No: 333-62298 Investment Company Act Registration No: 811-10401 Samson STRONG Nations Currency Fund (S000037999) To Whom It May Concern: On behalf of the Trust, I hereby submit this application for withdrawal of Post-Effective Amendment No.314 to the Trust’s Registration Statement on Form N-1A, filed on June 8, 2012 pursuant to Rule 477(a) of the Securities Act of 1933, as amended (the “1933 Act”).No securities were sold in connection with Post-Effective Amendment No. 314. Post-Effective Amendment No. 314 was filed for the purpose of adding a new series to the Trust with two share classes: the Samson STRONG Nations Currency Fund (the “Fund”).The Trust is filing this application for withdrawal due to a software error which inadvertently left off the Investor Share Class.The Trust filed Post-Effective Amendment No. 315 pursuant to Rule 485(a) under the 1933 Act to correct the softwware error and establish the Fund as a new series of the Trust on June 8, 2012. Pursuant to the requirements of Rule 478 of the 1933 Act, this application for withdrawal of Post-Effective Amendment No. 314 has been signed by the President of the Trust this 11th day of June, 2012. If you have any questions regarding this application for withdrawal, please do not hesitate to contact Rachel A. Spearo at (414)765-5384. Sincerely, /s/ Joseph C. Neuberger Joseph C. Neuberger President
